Citation Nr: 1623228	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-21 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee condition, secondary to bilateral pes planus.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee condition, secondary to bilateral pes planus. 

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back condition, secondary to bilateral pes planus.

4.  Entitlement to service connection for a left knee condition, secondary to bilateral pes planus.

5.  Entitlement to service connection for a right knee condition, secondary to bilateral pes planus.

6.  Entitlement to service connection for a back condition, to include sciatica, secondary to bilateral pes planus.

7.  Entitlement to service connection for a left shoulder condition, to include shoulder impingement with rotator cuff tendinopathy.

8.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to November 1985.

This case comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran underwent a Video hearing with the undersigned Veterans Law Judge (VLJ) in April 2016.

The issues of entitlement to secondary service connection for a right and left knee condition, a back condition, a left shoulder condition, and TDIU prior to July 25, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO denied entitlement to service connection for a left knee condition, and the Veteran did not appeal this decision to the Board.

2.  Evidence received since the July 2003 rating decision relates to the basis for the prior denial.

3.  In a July 2003 rating decision, the RO denied entitlement to service connection for a right knee condition, and the Veteran did not appeal this decision to the Board.

4.  Evidence received since the July 2003 rating decision relates to the basis for the prior denial.

5.  In a July 2003 rating decision, the RO denied entitlement to service connection for a back condition, and the Veteran did not appeal this decision to the Board.

6.  Evidence received since the July 2003 rating decision relates to the basis for the prior denial.

7.  The Veteran is in receipt of service connection for generalized anxiety disorder (rated as 50 percent disabling from July 25, 2014); bilateral pes planus (rated as 0 percent disabling from June 17, 2002, 10 percent from February 6, 2009, and 30 percent from August 2, 2013); residuals of a left ankle injury (rated as 20 percent disabling from November 14, 1985, 10 percent disabling from September 1, 1987, and 20 percent disabling from April 7, 2009); hypertension (10 percent disabling from November 14, 1985, and 20 percent disabling from May 6, 2013); plantar fasciitis (rated as 10 percent from February 6, 2009 to August 2, 2013); right shoulder, status post acromioplasty (rated as 10 percent disabling from February 6, 2009, 100 percent from April 4, 2012, and 10 percent from June 1, 2012); and status post cerebrovascular accident associated with hypertension (10 percent disabling from August 2, 2013).  His combined rating is 60 percent from April 7, 2009; 100 percent from April 4, 2012; 60 percent from June 1, 2012; 70 percent from August 2, 2013, and 80 percent from July 25, 2014. 

8.  The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied entitlement to service connection for a left knee condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  Evidence received since the July 2003 rating decision with regard to the residuals of a left knee condition is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for a left knee condition. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The July 2003 rating decision that denied entitlement to service connection for a right knee condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  Evidence received since the July 2003 rating decision with regard to the residuals of a right knee condition is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for a right knee condition. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The July 2003 rating decision that denied entitlement to service connection for a back condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

6.  Evidence received since the July 2003 rating decision with regard to the residuals of a back condition is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for a back condition. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  The criteria for entitlement to a TDIU have been met from July 25, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  38 U.S.C.A. § 5108 presents an exception to this rule, providing that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decision makers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  See Shade v. Shinseki, 24 Vet. Ap. 110, 117 (2010).

In July 2003, the Veteran's claim for entitlement to service connection for a right and left knee condition, secondary to bilateral pes planus, and a back condition was denied by the Roanoke, Virginia RO, as there was, first, no evidence of a relationship between any of the three conditions, and any disease encountered during military service and, second, no evidence connecting the claimed for condition with the Veteran's service-connected bilateral pes planus.  That decision is final.  See 38 U.S.C.A. §  7105(c); 38 C.F.R. § 20.1103. 

Five years later, the Veteran submitted additional evidence relevant to his claim.  As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 

The evidence received since the July 2003 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  For example, the Veteran submitted updated medical records demonstrating that his service-connected disabilities had drastically worsened, thereby potentially affecting whether or not the claimed for conditions are affected by his service-connected disabilities.  This new evidence clearly addresses the reasons for the previous denial, that is, no evidence of a relationship between the claimed for condition and the Veteran's service-connected bilateral pes planus.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened and will be considered on the merits.    


TDIU

The Veteran claims that his service-connected disabilities-particularly his plantar fasciitis, pes planus, and generalized anxiety disorder-render him unable to secure or follow a substantially gainful occupation.  For the reasons that follow, the Board finds that a TDIU is warranted.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is in receipt of service connection for generalized anxiety disorder (rated as 50 percent disabling from July 25, 2014); bilateral pes planus (rated as 0 percent disabling from June 17, 2002, 10 percent from February 6, 2009, and 30 percent from August 2, 2013); residuals of a left ankle injury (rated as 20 percent disabling from November 14, 1985, 10 percent disabling from September 1, 1987, and 20 percent disabling from April 7, 2009); hypertension (10 percent disabling from November 14, 1985, and 20 percent disabling from May 6, 2013); plantar fasciitis (rated as 10 percent from February 6, 2009 to August 2, 2013); right shoulder, status post acromioplasty (rated as 10 percent disabling from February 6, 2009, 100 percent from April 4, 2012, and 10 percent from June 1, 2012); and status post cerebrovascular accident associated with hypertension (10 percent disabling from August 2, 2013).  His combined rating is 60 percent from April 7, 2009; 100 percent from April 4, 2012; 60 percent from June 1, 2012; 70 percent from August 2, 2013, and 80 percent from July 25, 2014.  Thus, he meets the criteria for schedular TDIU from July 25, 2014.  See 38 C.F.R. § 4.16(a).  The period prior to July 25, 2014 will be referred for extraschedular consideration.

In March 2009, the Veteran underwent a Compensation and Pension (C&P) for his service-connected foot condition, in which the examiner determined the Veteran's foot condition mildly or moderately affected his usual occupation.

In April 2009, the Veteran submitted an application for TDIU.  He stated he worked as a janitorial supervisor from November 2005 to April 2007, and as a janitor from January 1995 to August 2003.  At the time of his application, he received Social Security Disability payments.  The Veteran reported receiving education or training from Tidewater Community College.

Along with his application for TDIU, the Veteran submitted a letter from his employer in which the employer stated that the Veteran had used 100 hours of sick leave and 16 hours of annual leave for sick day purposes.  Due to his excessive use of sick days, the Veteran had zero hours of sick leave, although he had worked there 10 years.  Due to the situation, the employer placed the Veteran on leave restriction.

In June 2009, the Veteran submitted a June 2005 letter from his previous employer.  The employer stated the Veteran's performance capabilities were limited due to the injuries the Veteran sustained while in service.  Moreover, the Veteran's injuries caused him to use excessive amounts of unscheduled sick leave.

In July 2010, the Veteran underwent a (C&P) examination to determine whether or not he was able to obtain employment.  The Veteran explained that his current conditions caused functional impairment, such that he could not walk long distances, run, walk up and down stairs, and standing.  Additionally, the Veteran's joint motion was limited, and he experienced "giving away" of his joints.

Due specifically to his plantar fasciitis, the Veteran experienced pain (aching, sharp, and cramping) in the bottom of both his feet and around his ankles.  When resting, the Veteran suffered from weakness and fatigue, but no stiffness or swelling.  While completing his daily activities, the Veteran required rest breaks.

Concerning his bilateral pes planus, the Veteran reported constantly occurring aching, sharp, cramping pain at the bottom of his feet.  Physical activity exacerbated his pain.  The Veteran could function only with medication.  While standing or walking, he experienced pain and fatigue.

As for the Veteran's hypertension, the Veteran reported experiencing black spots in his eyes, blackouts, and dizzy spells.

Upon examination, the examiner determined the Veteran's posture was flexed at the waist, due to his painful lower back and painful lower extremity joints, and he ambulated with a cane.  The Veteran's difficulty with weight bearing caused his abnormal gait.  The Veteran suffered from painful motion and tenderness in his feet.  Lastly, the examiner concluded the Veteran's difficulty with weight bearing throughout his lower extremities, limited his ability to perform physical activities such as standing and walking.  Due to his conditions, the Veteran had to complete activities while seated and required multiple rest breaks to complete bathing and dressing, and suffered from difficultly while driving.

In April 2015, the Veteran informed his treating provider that his depression and anxiety made it difficult to work.

At the April 2016 hearing, the Veteran informed the VLJ the Veteran could only complete activities while seated, and he required multiple rest breaks to complete bathing and dressing.  The Veteran received Social Security Disability payments for non-service connected disabilities.  A witness for the Veteran explained that the Veteran suffered from severe memory loss, an inability to drive, inability to ambulate, anxiety attacks, and an inability to lift.  Due to the Veteran's myriad symptoms, the witness for the Veteran explained that he always drove him to the VA and accompanied him to all of his VA appointments due to the Veteran's inabilities to get around on his own.

The record shows the Veteran received some college and worked full-time as a janitor until April 2007.  The Board is aware, however, that the crucial question is not whether the Veteran is actually unemployed but whether he is capable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Moore v. Derwinski, 1 Vet. App. 83 (1991) (the unemployability question must be looked at in a practical manner, and the thrust of the inquiry is whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved).

In regards to the specific question of unemployability, the Veteran's occupational background, medical history, lay testimony, and the report from the July 2010 examination demonstrate the Veteran is unemployable due to his service-connected plantar fasciitis, generalized anxiety disorder, hypertension and the accompanying medications, and pes planus.  

In the July 2010 examination, the examiner determined Veteran had to complete activities while seated and required multiple rest breaks to complete bathing and dressing, and suffered from difficultly while driving.  Although the examiner did not provide a conclusive opinion as to the utility of the Veteran maintaining employment, she noted that the Veteran had limited ability to perform physical activities, especially standing and walking, and that he had to sit to complete daily activities and required multiple rest periods to complete his bathing and dressing tasks.  The examiner's findings made is clear that the Veteran would be unable to find employment as a janitor, his chosen occupation since leaving the service.

In the April 2016 hearing, the Veteran and his friend testified that the Veteran's severe memory loss and inability to ambulate made it impossible for the Veteran to seek non-physical employment.

In sum, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation, be it physical or sedentary employment.  The weight of the evidence clearly demonstrates that the Veteran's service-connected disabilities, particularly his plantar fasciitis, pes planus, and generalized anxiety disorder, preclude him from realistically obtaining and maintaining any form of gainful employment, especially in light of his chosen career as a janitor.  Consequently, a TDIU will be granted from July 25, 2014, and the period on appeal prior to July 25, 2014 will be referred for extraschedular consideration.


ORDER

The application to reopen the claim of entitlement to service connection for a left knee condition, secondary to bilateral pes planus, is granted.

The application to reopen the claim of entitlement to service connection for a right knee condition, secondary to bilateral pes planus, is granted.

The application to reopen the claim of entitlement to service connection for a back condition is granted.

A TDIU rating from July 25, 2014, is granted, subject to the laws controlling payment of VA benefits.


REMAND

The Veteran contends that he is entitled to service connection for a left knee disability, right knee disability, and shoulder disability, secondary to his bilateral pes-planus, as well as entitlement to service connection for a left shoulder connection.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991). 

Beginning with the Veteran's left shoulder condition, the Board finds a remand is warranted, so the Veteran may undergo a new C&P examination.  In January 2010, the Veteran underwent a C&P examination.  The examiner did not definitively diagnose the Veteran's left shoulder condition other than "left shoulder pain."  The examiner concluded the Veteran suffered from a left shoulder condition that was less likely than not caused by an event in service or related to the left trapezoid strain the Veteran experienced in service.  The Veteran, however, also experienced left shoulder tendinitis in service, which the examiner failed to discuss.

The Board finds that the VA examination and opinion for the Veteran's left shoulder condition is inadequate, and therefore a remand is necessary in order to provide an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the VA opinion of record did not clearly and rationally consider all procurable evidence and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As for the Veteran's secondary service connection claim for his bilateral knee and lower back conditions, the Board finds again that a remand is warranted, so the Veteran may undergo a new C&P examination.  In June 2010, the Veteran underwent a C&P examination in which he was diagnosed with osteoarthrosis of the knee and a lumbosacral strain.  The examiner determined the Veteran's knee and back conditions were not related to his service-connected pes planus, as there was no evidence of pes planus in the record.

The Board finds that the VA examination and opinion for the Veteran's right and left knee conditions is inadequate, and therefore a remand is necessary in order to provide an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the VA opinion of record was factually inaccurate, as it stated there was no evidence that the Veteran suffered from pes planus, even though the Veteran's medical records clearly demonstrated that he suffered from pes planus.  Thus, a remand is in order to determine if the Veteran's bilateral knee and back conditions are as likely as not caused by or aggravated by the Veteran's pes planus.

Additionally, the Board notes that there are several instances in the Veteran's service treatment records where the Veteran complained of bilateral knee pain, lower back pain, and right shoulder pain.  However, there are no findings from a medical professional linking the in-service incidents with the Veteran's current diagnoses, and the assembled medical records do not show sufficient continuity of symptomatology and diagnosis over the years.

Moreover, the Veteran's testimony at the April 2016 hearing demonstrated the Veteran's condition had worsened since his previous examinations.  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).  In light of the passage of time since the last evaluations, and due to the Veteran's competent claims that his conditions have worsened, new examinations are in order for the Veteran's claimed for conditions.

Lastly, concerning the TDIU, the Board finds a remand is warranted.  As discussed in the above section, although the Veteran does not meet the percentage requirements necessary for a TDIU, prior to July 25, 2014, the evidence demonstrates the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Thus, the issue will be referred for consideration on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate examiner to diagnose the Veteran's bilateral knee condition, and whether it is as likely as not (50 percent probability or greater) that either the Veteran's knee condition was caused by or related to his active service or caused by or related to any of his service-connected disabilities.

The examiner should particularly discuss the following notes, and their possible relationship, if any, to the Veteran's current diagnosis:

a. The note in the Veteran's service treatment records from June 14, 1973, in which the Veteran complained of bilateral "sub patella knee pain for the past two years"; 

b. the service treatment record note from February 2, 1982 in which the Veteran complained of pain in his right knee; 

c. the service treatment record note from December 16, 1981 in which the Veteran complained of pain and stiffness in his right knee; 

d. the doctor's note from October 13, 2006 in which the doctor said the Veteran's knee pain was due to wear and tear;

e. the Veteran's service-connected pes planus and plantar fasciitis disabilities.

2. Schedule the Veteran for an examination with an appropriate examiner to diagnose the Veteran's left shoulder condition, and whether it is as likely as not (50 percent probability or greater) that the Veteran's left shoulder condition was caused by or related to his active service. 

The examiner should particularly discuss the following notes, and their possible relationship, if any, to the Veteran's current diagnosis:

a. The note in the Veteran's service treatment records from August 1, 1980 in which the Veteran complained of left shoulder pain in his upper trapezoid and back of neck; 

b. the service treatment record note from January 24, 1979 in which the Veteran complained of pain in his left shoulder. 

3. Schedule the Veteran for an examination with an appropriate examiner to diagnose the Veteran's lower back condition, and whether it is as likely as not (50 percent probability or greater) that the Veteran's lower back condition was caused by or related to his active service or caused by or related to any of his service-connected disabilities..  

The examiner should particularly discuss the following notes, and their possible relationship, if any, to the Veteran's current diagnosis:

a. The note in the Veteran's service treatment records from June 24, 1980 in which the Veteran complained of lower back pain for the previous two days; 

b. the service treatment record note from December 13, 1980 in which the Veteran complained of lower back pain due to a disc problem;

c. the Veteran's service-connected pes planus and plantar fasciitis disabilities.

4. Refer the Veteran's case to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular rating for TDIU prior to July 25, 2014.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


